DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11-17, 19, 21, 23, 25-27 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al. (US 2014/0211762) in view of Kang et al. (US 2007/0086387).
In reference to claim 16
Bontu et al. backhaul path switching method, comprising: 
measuring, by a terminal (e.g. UE; par. 0157), signal quality of a neighbor cell/network node of a first cell/network node (e.g. UE measuring signal quality of neighboring cell/ network node of a serving cell/network node; par. 0157  - par. 0127 explains cell, base station, network node, access node, network component used interchangeably in the disclosure); 
reporting, by the terminal, a measurement result of the signal quality of the neighbor cell/network node to a network-side node or the first cell/network node, wherein the first cell/network node is a serving cell/network node serving the terminal, or a prior-hop relay of a serving cell/station (e.g. UE reporting signal quality measurement feedback of neighboring cell/network node to serving cell/network node; par. 0157).
Bontu et al. does not teach the neighbor cell/network node and first cell/network node being a wireless relay.
Kang et al. teaches cell/network nodes being wireless relays (e.g. wireless relay station 220, 260; Fig. 2 par. 0012).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neighbor cell/station and first cell/station of Bontu et al. to be wireless relay stations as suggested by Kang et al. because it would expand the range that the terminal could communicate with the network.

In reference to claim 23
The combination of Bontu et al. and Kang et al. teaches a system and method that covers substantially all limitations of the parent claim. Bontu et al. further teaches a terminal (e.g. user equipment device; Fig. 4, par. 0143), comprising a processor (e.g. processing unit 402; Fig. 4 par. 0144), a memory (e.g. memory; par. 404), and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the backhaul path switching method according to claim 16.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al. (US 2014/0211762) in view of Kang et al. (US 2007/0086387), as applied to the parent claim, and further in view of Ozluturk (US 2005/0107085).
In reference to claim 17
The combination of Bontu et al. and Kang et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Bontu et al. and Kang et al. does not teach prior to measuring the signal quality of the wireless relay, receiving, by the terminal, measurement configuration information transmitted by the network-side node or the first wireless relay, wherein the measurement configuration information comprises information about the neighbor relay of the first wireless relay.
Ozluturk teaches prior to measuring the signal quality of an access point (par. 0028, 0015), receiving, by a terminal (e.g. WTRU 130; par. 0025), measurement configuration information transmitted by the network-side node (e.g. base station 114, par. 0023), wherein the measurement configuration information comprises information about the neighbor access point of a base station (par. 0023-0027).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Bontu et al. and Kang et al. to include prior to measuring the signal quality of the wireless relay, receiving, by the terminal, measurement configuration information transmitted by the network-side node or the first wireless relay, wherein the measurement configuration information comprises information about the neighbor relay of the first wireless relay as suggested by Ozluturk because it would allow the terminal to be informed of the neighbor relay so that the terminal can initiate a measurement and handover procedure more rapidly and efficiently. 

Allowable Subject Matter
Claims 1-7, 11-15, 19, 21, and 25-27 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
3GPP TSG-RAN WG2 NR Ad hoc 1801 R2-1800411 – Fig. 3 hot backup link 
US 8385921 Fig. 2B switch from primary to backup path based on reduction in performance of wireless link
US 2017/0006499 Fig 10 IAB switching from a first path to a second path
WO2020/165280 – Fig 12 and 13 pg.33 4
WO2019/108022 – page 5  if BH link B is blocked, BH link AB can serve as a backup link so that the data can be transmitted from TRP 100 to rTRP A 120 via BH link A, backup BH link AB and then the access link B to the UE 130
US 2018/0092139 rtp measures signal quality par 0064
US 2017/0289976 – multiple backhaul paths Fig. 9
US 2008/0002631 – Fig 11-12
US 2018/0063848 switch to backup path Fig. 20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466